. This case was brought up, by writ of error, from the District Court for the Northern District of -Mississippi:
In its main features it was similar to the preceding case of The Bank of the State of Alabama v. Dalton, and it will be .perceived, by a reference. to the concluding sentence of the opinion ■of the court in that case, that it included the present. No further report need, therefore, be made of it.

Order.

This cause came on to be heard on the transcript of the record from the District Court of the United States for the Northern District of Mississippi, and was' argued by counsel. On consideration whereof, it is now here ordered and.adjudged by this court, that the judgment of the said District Court in this cause be, and the same is hereby, affirmed, with costs.